Title: To George Washington from Anthony Wayne, 10 December 1780
From: Wayne, Anthony
To: Washington, George


                        
                            Dear General
                            Mount Kemble 10th Decr 1780
                        
                        I was this morning honored with your favor of the 7th, & the company of the Count de Custine,
                            & the Marquis de Laval, to breakfast, who have since proceeded on their way to Phila attended by Lt Colo.
                            Mantzen.
                        Major Fishbourn has this moment returned from Elizabethtown, with the Inclosed Intelligence & papers,
                            which is Corroborated by the Information of two Deserters from the 54th who left Paulus Hook on thursday.
                        our Hutts are nearly Completed, I had traced out a kind of Citadel, consisting of three small redoubts, the
                            whole to be joined by a Stockade, but if this Embarkaton actually takes place, I believe I
                            shall content myself with some Strong Hutts, in the Nature of Block-houses, surrounded by good Abbatis, in which we shall
                            fix the Camp Grounds, their position is such, as to give great strength & security to our Camp.
                        I expect a person out of N. York tomorrow evening, should he bring any material Intelligence I will
                            communicate it the soonest possible.
                        We experience great Difficulties from the total want to Dragoons, I wish a few could be procured. I have the
                            Honor to be your Excellency’s most Obt & very Hume Sert
                        
                            Anty Wayne

                        
                     Enclosure
                                                
                            
                                Elizth Town Decem. 8th 1780
                            
                            In the Embarkation.
                            1 Batn Granadiers British 1 Do German 1 Batn Light Infantry 42d Regt British Knythausen’s Regt German
                                Drafts of 5 men from Each Company through the Whole Army the Amount of Whole Not Known Two Companies horse the
                                Embarked Last Monday Tuesday and Wednesday The horse will Embark this Day.
                            the Army under Lislee is Embarked from Virgina and Landed at Cape fear North Carolina A Vessel Arrived on
                                wednesday Morning and Brought this Account.
                            the Destination of the fleet fitting out Thought to be Bound to the Southward Knypthausens Commands them
                                with Genl Phillips the Infamous Arnold is one of the Brigadier Genls.
                            A Man of War and A Packet is Arrived from England with Dispatches Nothing Material yet Transpired.

                        
                        
                     Enclosure
                                                
                            
                                
                                    c.10 December 1780
                                
                            
                            Intelligence.  two Deserters from the 54th who left Paulus Hook last thursday,
                                & arrived at Mount Kemble the 10th Decr 1780. Viz.
                            The Grandr Light Infantry 42nd & three Hessian Regiments, were in General
                                Orders for Embarkation last sunday—or this day week, & that two Regiments from Europe landed at a place called
                                Yellow Hook on tuesday.
                            
                                A. Wayne
                            
                        
                        
                    